—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered September 30, 1997, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant’s claim that the evidence was legally insufficient to establish that he intended to cause serious physical injury is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the eyewitness accounts of his deliberate participation in the beating of the victim, coupled with the medical testimony, clearly established that he intended to cause serious physical injury (see, People v Martinez, 224 AD2d 254, 255; People v Crawford, 200 AD2d 683, 684; People v Delgado, 167 AD2d 181, 182; People v Figueroa, 143 AD2d 767). While the codefendant was punching the victim, the defendant ran over, punched the victim, and then held him around the waist as the codefendant continued to hit him in the face.The defendant also failed to preserve for appellate review his contentions that the prosecutor’s impeachment of his witness, and the court’s related jury instructions, violated the rule of People v Dawson (50 NY2d 311; see, People v Douglas, 248 *321AD2d 550). In any event, these claims are without merit. O’Brien, J. P., Bitter, Santucci and Florio, JJ., concur.